UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

  

Stacey Diassinos,

 

Plaintiff, bem lum woman et |
19-cv-7841 (AJN)

—V—
ORDER
Oliveira Contracting, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

In the proposed case management plan filed by the parties in the above-captioned case on
January 13, 2020, they consent to conducting all further proceedings before a United States
Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636 (c). Accordingly, the
initial pretrial conference before the undersigned scheduled for January 24, 2020 is hereby
adjourned. This case will be referred by separate order to Magistrate Judge Sarah Netburn to
conduct all further proceedings.

SO ORDERED.

Dated: January ) ( 2020

New York, New York

  

 

W ANSON J. NATHAN
United States District Judge

 

 
